Case: 18-10078         Document: 00514629741      Page: 1    Date Filed: 09/05/2018




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                        No. 18-10078                          FILED
                                                                       September 5, 2018
                                                                         Lyle W. Cayce
                                                                              Clerk
ROBERT H. GROSS,

                 Plaintiff - Appellant

v.

JEANINE E. DANNATT,

                 Defendant – Appellee



                     Appeal from the United States District Court
                          for the Northern District of Texas
                                USDC No. 6:17-CV-53


Before SMITH, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM:*
           Robert Gross—a prisoner of the Federal Correctional Institution in Big
Spring, Texas—brings this appeal pro se, challenging the district court’s ruling
dismissing his complaint against his ex-wife, Jeanine Dannatt, 1 for lack of
subject matter jurisdiction. Before the marriage, the couple signed a prenuptial
agreement. They later initiated divorce proceedings in state court and,



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       1   Dannatt did not respond to this appeal.
    Case: 18-10078        Document: 00514629741        Page: 2    Date Filed: 09/05/2018



                                      No. 18-10078
according to Gross, a final divorce hearing was held “without the existence of
the prenuptial agreement.” The state court ultimately approved a settlement
agreement       between     the    parties—called      the   Final    Divorce      Hearing
Agreement—and rendered judgment.
      Gross alleges the Final Divorce Hearing Agreement contains terms
“which were not authorized or allowed by the prenuptial agreement.” He
challenged the Final Divorce Hearing Agreement in state court, but lost both
at the trial court and the appellate court. Notably, his petition to the Texas
Supreme Court was pending when he filed this case. 2
      According to Gross, Dannatt is refusing to act in accordance with the
prenuptial agreement, instead adhering to the Final Divorce Hearing
Agreement. In light of this, Gross brought claims against Dannatt in federal
court—alleging diversity jurisdiction—for breach of contract, breach of
fiduciary duty, fraud, intentional infliction of mental distress, and negligent
infliction of emotional distress. Gross sought $2.3 million in damages, along
with punitive damages, attorney’s fees, costs, and a preliminary injunction
that would preserve the status quo regardless of the Texas Supreme Court’s
decision on the merits of his appeal.
      The district court dismissed Gross’s complaint, reasoning that both the
Rooker-Feldman doctrine and the domestic relations exception bar federal
jurisdiction. Under the Rooker-Feldman doctrine, a federal court does not have
jurisdiction to review matters “inextricably intertwined” with a state
judgment. See D.C. Court of Appeals v. Feldman, 460 U.S. 462, 486–87 (1983).
This doctrine “is confined to . . . cases brought by state-court losers complaining
of injuries caused by state-court judgments rendered before the district court
proceedings commenced and inviting district court review and rejection of


      2   It was eventually denied on December 8, 2017, almost two months later.
                                             2
     Case: 18-10078      Document: 00514629741        Page: 3    Date Filed: 09/05/2018



                                     No. 18-10078
those judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S.
280, 284 (2005). The domestic relations exception “divests the federal courts of
power to issue divorce, alimony, and child custody decrees.” Ankenbrandt v.
Richards, 504 U.S. 689, 703 (1992). Contrary to the district court’s conclusion,
neither applies here.
      The Supreme Court has repeatedly noted that the Rooker-Feldman
doctrine is a narrow jurisdictional bar. Lance v. Dennis, 546 U.S. 459, 464
(2006) (per curiam); Exxon Mobil, 544 U.S. at 283. It is designed to prevent
lower federal courts from exercising jurisdiction over matters that are
exclusively reserved for Supreme Court review under 28 U.S.C. § 1257. Lance,
546 U.S. at 463. That exclusive jurisdiction is not triggered when the state
proceedings are still on appeal. See 28 U.S.C. § 1257 (granting jurisdiction over
“[f]inal judgments or decrees rendered by the highest court of a State in which
a decision could be had”). Accordingly, this court has limited the application of
Rooker-Feldman to those cases in which “a party suffered an adverse final
judgment rendered by a state’s court of last resort.” Ill. Cent. R. Co. v. Guy, 682
F.3d 381, 390 (5th Cir. 2012). 3 Many of our sister circuits have reached the
same conclusion. See Parker v. Lyons, 757 F.3d 701, 705–06 (7th Cir. 2014)
(observing that “[s]ince [Exxon Mobil], all federal circuits that have addressed
the issue have concluded that Rooker–Feldman does not apply if, as here, a
state-court appeal is pending when the federal suit is filed” and citing
precedent from the First, Eighth, Ninth, Tenth, and Eleventh Circuits).




      3 We note that in a prior opinion of this court, we found that Rooker-Feldman barred
review of a state court judgment when the state court appeal was pending at the time the
federal action was filed. Hale v. Harney, 786 F.2d 688, 689–91 (5th Cir. 1986). But this
opinion pre-dated Exxon Mobil and Lance, and the guidance we received from the Supreme
Court in these cases supports Guy’s construal.
                                            3
     Case: 18-10078       Document: 00514629741          Page: 4     Date Filed: 09/05/2018



                                       No. 18-10078
       At the time Gross filed his complaint, his state petition for review was
still pending before the Texas Supreme Court. Accordingly, Rooker-Feldman
did not deprive the district court of jurisdiction. 4
       The district court’s reliance on the domestic relations exception was
similarly misplaced. As with the Rooker-Feldman doctrine, the Supreme Court
has clarified that the domestic relations exception encompasses “a narrow
range of domestic relations issues”—namely, those “involving the issuance of a
divorce, alimony, or child custody decree.” Ankenbrandt v. Richards, 504 U.S.
689, 701, 704 (1992); see also Marshall v. Marshall, 547 U.S. 293, 307–08
(2006). Various other disputes relating to or arising out of such issuances are
still fair game. Ankenbrandt, 504 U.S. at 701–02 (noting that the exception
was “not intend[ed] to strip the federal courts of authority to hear cases arising
from the domestic relations of persons unless they seek the granting or
modification of a divorce or alimony decree”); see Marshall, 547 U.S. at 306 (the
exception does not bar “federal-court authority . . . to enforce an alimony
award”).
       Gross’s complaint plainly falls into the latter category. His various
claims for relief do not require the court to issue any “divorce, alimony, or child
custody decrees.” Instead, he raises various tort and contract claims
surrounding the breach of a prenuptial agreement. These are not the sort of
claims that the domestic relations exception blocks from federal court review.
Cf. Ankenbrandt, 504 U.S. at 703–04 (concluding domestic relations exception




       4 Nor did the district court lose that jurisdiction when the Texas Supreme Court finally
denied Gross’s petition. See Exxon Mobil, 544 U.S. at 292 (“[N]either Rooker nor Feldman
supports the notion that properly invoked concurrent jurisdiction vanishes if a state court
reaches judgment on the same or related question while the case remains sub judice in a
federal court.”). The Rooker-Feldman doctrine concerns the status of things at the time of
filing.
                                              4
    Case: 18-10078    Document: 00514629741     Page: 5   Date Filed: 09/05/2018



                                 No. 18-10078
does not apply to tort claims). The district court erred in denying jurisdiction
on this basis.
      In light of the foregoing, we REVERSE the district court’s judgment, and
REMAND for further proceedings consistent with this opinion.




                                       5